Exhibit 99.02 AllianceBernstein.com 1 AllianceBernstein.com 2 AllianceBernstein.com 3 AllianceBernstein.com 4 AllianceBernstein.com 5 AllianceBernstein.com 6 AllianceBernstein.com 7 AllianceBernstein.com 8 AllianceBernstein.com 9 AllianceBernstein.com 10 AllianceBernstein.com 12 AllianceBernstein.com 13 AllianceBernstein.com 14 AllianceBernstein.com 15 AllianceBernstein.com 16 AllianceBernstein.com 17 AllianceBernstein.com 18 AllianceBernstein.com 19 AllianceBernstein.com 20 AllianceBernstein.com 21 AllianceBernstein.com 22 AllianceBernstein.com 23 AllianceBernstein.com 24 AllianceBernstein.com 25 AllianceBernstein.com 26 AllianceBernstein.com 27 AllianceBernstein.com 28 AllianceBernstein.com 29 AllianceBernstein.com 30 AllianceBernstein.com 31 AllianceBernstein.com 32 AllianceBernstein.com 33 AllianceBernstein.com 34 AllianceBernstein.com 35 AllianceBernstein.com 36 AllianceBernstein.com 37 AllianceBernstein.com 38 AllianceBernstein.com 39 AllianceBernstein.com 40 AllianceBernstein.com 41 AllianceBernstein.com 42 AllianceBernstein.com 43 AllianceBernstein.com 44 AllianceBernstein.com 45 AllianceBernstein.com 46
